internal_revenue_service number release date index number -------------------- -------------------------------- --------------------------------- ------------------------------ in re ------------------ --------------------------------- ------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc ita plr-101275-08 date may ------------------ ---------------- ------------------ -------------- ------------ ------------------ ------------------ ----------- ------------------- ---------------------- ------------- taxpayer ein a corp x foreign_country b date date date date y dear ----- --------- this letter_ruling responds to taxpayer’s request that its form_1128 application to adopt change or retain a tax_year be considered timely filed under the authority in sec_301_9100-3 of the regulations on procedure and administration taxpayer filed a late form_1128 to change its accounting_period for federal_income_tax purposes from a taxable_year ending date to a taxable_year ending date effective date plr-101275-08 taxpayer is a domestic c_corporation engaged in the a industry taxpayer represents that corp x a company based in foreign_country has invested in taxpayer and began acquiring b percentage of taxpayer’s voting_stock on date taxpayer seeks to change its accounting_period to coincide with the fiscal_year of corp x revproc_2006_45 2006_45_irb_851 provides procedures for certain corporations to obtain automatic approval to change their annual_accounting_period under sec_442 of the internal_revenue_code a corporation complying with all the applicable provisions of this revenue_procedure has obtained the consent of the commissioner of the internal_revenue_service to change its annual_accounting_period section a of revproc_2006_45 provides that a form_1128 filed pursuant to the revenue_procedure will be considered timely filed for purposes of sec_1_442-1 of the income_tax regulations only if it is filed on or before the time including extensions for filing the return for the short_period required to effectuate the change taxpayer thinks that but for the untimely filing of the form_1128 it would qualify to make the accounting_period change under the automatic consent procedures of revproc_2006_45 the information furnished indicates that taxpayer did not file its form_1128 by the due_date of the return for the short_period required to effectuate the change however taxpayer requested an extension of time to file its form_1128 under sec_301_9100-3 shortly after the required time sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions such as the instant case must be made under the rules of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government based on the facts and information submitted and the representations made we conclude that taxpayer has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly taxpayer has satisfied the requirements of the regulations for the granting of relief and taxpayer's late-filed form_1128 requesting to change from a taxable_year ending date to a taxable_year ending date effective date is considered timely filed because a change in accounting_period under revproc_2006_45 is under the jurisdiction of the director internal_revenue_service center where the taxpayer’s returns are filed we are returning your form_1128 so that you may forward it to the director y service_center for processing under that revenue_procedure the form_1128 along with the form_1120 u s_corporation income_tax return for the short_period ending on date and a copy of this letter must be submitted to the y service_center within days of the date of this letter alternatively if taxpayer files its returns plr-101275-08 electronically taxpayer may attach a statement to its return that provides the date and control number of this letter_ruling this ruling is based upon facts and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by appropriate parties this office has not verified any of the material submitted in support of the request for a ruling however as part of an examination process the service may verify the factual information submitted and representations made this ruling addresses only the granting of sec_301_9100-3 relief we express no opinion regarding the tax treatment of taxpayer under the provisions of any other sections of the code or regulations that may be applicable specifically we express no opinion as to whether taxpayer is permitted under the code and applicable regulations to change to the tax_year requested in the form_1128 or whether the change may be effectuated under revproc_2006_45 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosed is a copy of the letter_ruling showing the deletions proposed to be made when it is disclosed under sec_6110 in accordance with the provisions of a power_of_attorney currently on file we are sending copies of this letter to taxpayer’s authorized representatives if you have any questions concerning this letter please contact the individual whose name and telephone number appear at the beginning of this letter sincerely yours donna welsh senior technician reviewer branch office of associate chief_counsel income_tax accounting enclosures copy for sec_6110 purposes form_1128
